ALLOWABILITY NOTICE
In a Patent Board Decision rendered on, the board reversed the rejection of claims 1-12 and 14.
Claims 1-12 and 14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Brian Drozd (55,130) on 17 November 2021.
The application has been amended as follows: 
14. (Examiner Amendment)	A system for delivering an audio-visual content to a client device, said system comprising an equipment and an interconnecting device, said interconnecting device aiming at interconnecting a first network to a second network, the client device being connected to the second network, said equipment storing the audio-visual content and being adapted to provide the audio-visual content and aiming at being connected to the first network, wherein said equipment comprises:
a receiver for receiving a first request for receiving the audio-visual content;
a transmitter for transmitting a redirecting message, said redirecting message 

a receiver for receiving a second request for receiving the audio-visual content; and
wherein said agent is configured for acting as a relay between said equipment and the client device, in response to said second request, and 
wherein the redirecting message indicates a temporary relocation of the audio-visual content so that, when the client device makes a later attempt to get the audio-visual content, the client device contacts again said equipment.

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the cited prior art recites, “transmitting a redirecting message to the client device, said redirecting message redirecting the client device toward an agent implemented in the interconnecting device, the redirecting message indicating a relocation of the audio-visual content”.  The cited prior art of record does not disclose or make obvious the above limitation in view, as a whole, of the rest of the claim’s limitations.  Claim 1 is allowable. 
Claim 14 recites similar limitation(s) is allowable for the same reasoning.  Claims 2-12 are allowed because they are dependent on the allowed claims for the same reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
11/30/2021

/S. L./Examiner, Art Unit 2447      

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447